ACCEPTED
                                                                                                                          05-15-00759-CV
                                                                                                               FIFTH COURT OF APPEALS
                                                                                                                          DALLAS, TEXAS
                                                                                                                    6/19/2015 10:31:47 AM
                                                                                                                               LISA MATZ
                                                                                                                                   CLERK




                                                                                                    FILED IN
June 19, 2015                                                                                5th COURT OF APPEALS
                                                                                                  DALLAS, TEXAS
EFILE/USPS                                                                                   6/19/2015 10:31:47 AM
                                                                                                    LISA MATZ
Lisa Matz, Clerk of the Court                                                                         Clerk
Fifh Court of Appeals
George L. Allen, Sr. Courts Bldg.
600 Commerce Street, Suite 200
Dallas, Texas 75202-4658

Re:      Court of Appeals Number: 05-15-00759-CV
         Trial Court Case Number: DF-14-02268

Style:   In the Interest of G.N.R.

Dear Ms. Matz:

This letter is notice under Texas Rule of Appellate Procedure 6.1(c) that Assistant Attorney General (1) Rande
Herrell, State Bar No. 09529400 rande.herrell@texasattorneygeneral.gov, (2) John Worley, State Bar No. 22001480
john.worley@texasattorneygeneral.gov and (3) Deterrean Gamble, State Bar No. 24062194
deterrean.gamble@texasattorneygeneral.gov, will serve as co-appellate counsel for the Office of the Attorney
General of Texas in the above referenced case. Please send copies of all court orders and notices in this case to
Rande Herrell at the address shown at the bottom of this page in accordance with rules 6.1(b)-(c) and 6.3(a) of the
Texas Rules of Appellate Procedure. One copy of any order or notice will suffice.

A copy has been sent this date by eservice or certified mail to the parties or their representatives as indicated. Thank
you for your assistance in this matter.

Sincerely,

Deterrean Gamble
Child Support Division/Appellate Litigation Section
deterrean.gamble@texasattorneygeneral.gov

cc:      Melanie H. Bugbee, Attorney of Record
         Amy Bosway, Attorney of Record
         Maurice Aguilar, AAG




                                 P.O. Box 12017, Mail Code 038-1, Austin, Texas 78711-2017
                                           tel:(512) 406-2302 fax:(512) 460-6612